Case 5:16-cv-10444-JEL-MKM ECF No. 1595, PageID.61101 Filed 04/15/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

   ORDER GRANTING DEFENDANT VNA’S MOTION TO STAY
    CURRENT DAUBERT BRIEFING SCHEDULE [1592] AND
  REQUIRING BRIEFING IN RESPONSE TO VNA’S MOTION TO
           STRIKE EXPERT TESTIMONY [1591]

       Before the Court is Defendant Veolia North America, Inc. (VNA)’s

 motion to strike as untimely the reports of class experts Larry Russell,

 Howard Hu, Panagiotis Georgopoulos, David Keiser, Clifford Weisel,

 Pierre Goovaerts, Robert Simons, Daryn Reicherter, Lauren Tompkins,

 and Mona Hanna-Attisha. (ECF No. 1591.) Also before the Court is

 VNA’s motion to stay—until such time as the Court rules on VNA’s

 motion to strike—the current briefing schedule for VNA’s other pending

 Daubert motions to exclude expert testimony. (ECF No. 1592.)
Case 5:16-cv-10444-JEL-MKM ECF No. 1595, PageID.61102 Filed 04/15/21 Page 2 of 2




       As to VNA’s motion to strike, the Court ORDERS Plaintiffs to

 respond in writing by Monday, April 19, 2021. The Court will hear oral

 argument on this motion on Thursday, April 22, 2021, at 11:30 a.m.

       Additionally, because of the complexities and tight briefing

 schedules involved in all issues described above, the Court GRANTS

 Defendant VNA’s motion to stay and holds in abeyance the Daubert

 briefing schedule until such time as there is a ruling on the motion to

 strike. (ECF No. 1592.)

       IT IS SO ORDERED.

 Dated: April 15, 2021               s/Judith E. Levy
 Ann Arbor, Michigan                 JUDITH E. LEVY
                                     United States District Judge


                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on April 15, 2021.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
